Title: From George Washington to Robert Dinwiddie, 24 November 1756
From: Washington, George
To: Dinwiddie, Robert



[Alexandria, 24 November 1756]
To the Honble Robert Dinwiddie Esquire; Governor of Virginia.Honble Sir,

At this place, on my way to Williamsburgh, I received your Honor’s letter of the 18th instant: and shall take care to pay the strictest obedience to your orders and the opinion so far as I can. The Detachment ordered from Winchester, exceeds, I believe,

the number of enlisted we have there; and the Drafts, which made our strength at that place to consist of about 160 men, will leave us in 7 days.
I have no hope of enlisting any, nor prolonging their stay; as we have heretofore engaged those who were willing to serve: However, my true endeavours shall be strictly aiding for this (more than ever) necessary purpose.
I am very sorry any expression in my letter should be deemed unmannerly: I never intended insults to any: on the contrary, have endeavoured to demean myself in that proper respect due to Superiors. In the instance mentioned, I can truly say, so far from intending a charge or affront of any kind, it was distant from my thoughts; and I meant no more than to shew what strange, what unaccountable infatuation prevailed among the Majistrates, &c. of the back parts of Carolina; who were so regardless of the common cause, as to allow 50 Cutawba’s to return, when they had proceeded near 70 miles on their march, for want of provisions and a conductor to entice them along. This was a fact I did not suppose your Honor was uninformed of—knowing Colo. Cobb had wrote you on the subject. I therefore thought I might be less explicit, and not have incurred this censure by that means.
I seem also to be reprimanded for giving a vague account of my Tour to the Southward. I was rather fearful of blame for prolixity & impertinence, in meddling with matters I had no immediate concern with—and related them rather as hints, to set you upon enquiring, than as a circumstantial account of the Facts: and this I chose more especially to do, as the Colo.’s, Lewis & Buchanan, from whom, being heads of the militia, these representations, fully authenticated, more properly came. And they were represented—at least by the latter, then on his road to do so; and had, as he told me, taken the testimony and Depositions of several persons for this purpose, in order to demonstrate the thing more clearly; and to shew who had and who had not done their duty. When I went to Augusta, it was with a good design; to relieve, if possible, a much distressed Settlement: but finding this impracticable without men and hearing some complaints of Capt. Hogg—and at the same time being desirous of seeing in what manner he proceeded—I continued on in no small danger; yet pleased with reflecting

on this extraordinary Duty, and of bringing myself more intimately acquainted with the situation of our Frontiers which Sir I related as well as I was capable with a design, from which I have never intentionally swerved, to serve my Country And am sorry to find that this and my best endeavours of late meet with unfavourable constructions. what it proceeds from, I know not. If my open & disinterested way of writing and speaking, has the air of pertness & freedom; I shall redress my error by acting reservedly; and shall take care to obey my orders without offering at more. I shou’d not have presumed to have appointed a Commissary, had not your first instructions been plain & explicit in this point; and reiterated letters since that invested me with power. The omission of the name was a neglect indeed accidental, not designed. The Gentleman intended was Mr Ramsay of this place; well known, well esteemed, and of unblemished good character; practised in Business, and comes now properly recommended. I shou’d not have appointed this gentleman or any other to serve as Commissary, had not Mr Walker in repeated letters desired it; and his absence from & neglect of duty, rendered another highly necessary. This I presume you were unacquainted with, when you desired his continuance. Nor may you know that Mr Walker intends to reside at home and act by a Deputy; which, if I may be allowed to say, is equally inconsistent, as if I were to do it. This it is that encourages Mr Ramsay to wait upon your Honor to be thoroughly informed. As the Duty now will become more divided between Fort Cumberland & the lower forts; it may not be thought amiss if Mr Ramsay is appointed to join a second in the commission The business by this means must be conducted infinitely better: and in that case, I wou’d beg leave to mention Mr Carlyle, who is willing to act; and whose knowledge & experience in this business are well known, and need no recapitulating. They are both agreed to hold it in conjunction, upon the same terms that Mr Walker now has it.
When I spoke of a Chaplain, it was in answer to yours: I had no person in view, tho’ many have offered and only said, if the country would provide a Subsistance, we cou’d procure a Chaplain: without thinking there was offence in the expression—Because I was told, the commissary had endeavoured, but cou’d get no one to accept of it. When I spoke about Scalps, I had the

Indians chiefly, indeed solely in my view—knowing their jealous suspicious natures, are apt to entertain doubts of the least delay. and a suspension of rewards causes a dissatisfaction and murmurring among them, which might be productive of bad events at this critical juncture. So soon as I march from Winchester, which will immediately happen (as I am setting out thence; and sent orders by Jenkins to have the Troops paid and in readiness to march) I shall write your Honor a more distinct account of the situation of that place, which will be left entirely destitute of all protection, notwithstanding it now contains all the public Stores of any importance; as they were removed from Fort Cumberland and in the most dangerous part of our Frontiers at least in a part that has suffered this Summer more than any (which has been so well secured) by the ravages of the Enemy. The works which have been constructed and conducted with infinite pains and labour, will be unfinished & exposed: and the materials for completing the Building, which have been collected with unspeakable difficulty and expence, left to be pillaged & destroyed by the Inhabitants of the Town. Because, as I before observed, 100 men exceed the number, I am pretty confident, we have there, when the Drafts go off. So to comply with my orders (which I shall literally do, if I can) not a man will be left there to secure the works, or defend the Kings Stores, which are almost wholly removed to that place. I am your Honrs &c.

G:W.
Alexandria 24th Novr 1756.   

